Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/390633 filed 05/17/2022.     
Claims 1-19 have been examined and fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-19 are rejected under 35 U.S.C. 103(a) as being obvious over GARRETT in US 20160168638 in view of HAN in US 20140172321.
	With respect to Claims 1,11, & 16-19, GARRETT et al. teach of methods for predicting the development of sepsis (from SIRS to sepsis to septic shock) in a subject at risk for developing sepsis. In one method, features in a biomarker profile of the subject are evaluated. The subject is likely to develop sepsis state if these features satisfy a particular value set (abstract & 0004 & 0146 & 0548-0549). GARRETT et al. further teach of determining predictive biomarker microarray panels with a 95% confidence interval, and of giving multiple different 95% confidence intervals (this inherently includes determination of standard deviations for the biomarkers used), meaning there are a few different sets of cutoff values (cutoff values being at each end of the interval), and of determining sepsis with threshold values (paragraphs 0291,0536, 0686, 0757, 0759, 0763 and 0765). GARRETT et al. further teach that the sample used is a blood sample and of using/detecting monocytes (paragraph 0160), and of determining white blood cell count (WBC)(paragraph 0465 and 0104). 
GARRETT et al. further teach of computers (processors or third module) and computer readable media for evaluating whether a test subject is likely to develop sepsis or SIRS(as is claimed instantly). For instance, one embodiment of the present invention provides a computer program product for use in conjunction with a computer system. The computer program product comprises a computer readable storage medium and a computer program mechanism embedded therein. The computer program mechanism comprises instructions for evaluating whether a plurality of features in a biomarker profile of a test subject at risk for developing sepsis satisfies a first value set(as is claimed instantly). Satisfaction of the first value set predicts that the test subject is likely to develop sepsis. The features are measurable aspects of a plurality of biomarkers comprising at least three biomarkers listed in Table I. In some embodiments, the computer program product further comprises instructions for evaluating whether the plurality of features in the biomarker profile of the test subject satisfies a second value set. Satisfaction of the second value set predicts that the test subject is not likely to develop sepsis (paragraph 0024) (together this reads on the instant first cutoff, second cutoff, the third cutoff, and standard deviation comparisons, and the automated process limitations as claimed or at least makes performing these types of comparisons and configurations of a programmed computer obvious). So, specifically, GARRETT et al. teach of comparison to two different value sets. Both value sets contain profiles of many different biomarkers- so having more than three cutoff values specific for determinations of if the patient has sepsis or not (paragraph 0151, table 5- paragraph 0153, table 6). Even if one is considering each different value set in GARRETT the “cutoff values” as instantly claimed, GARRET even further suggests a third value set to indicate if sepsis onset is or is not likely (paragraph 00154). So overall- GARRETT teaches of predictive value sets(including more than three cutoff value) for a 1) a septic free state, 2)that onset of sepsis is likely, and 3) that onset of sepsis is not likely(paragraphs 0152 & 0154).
GARRETT et al. further teach of transmitting the values to a remote computer that can be anything (paragraph 0026 & 0197 & Claim 95). GARRETT also teach of altering/reporting treatment and of a decision rule/alert(paragraph 0354-0355). GARRETT et al. do not teach specifically of determining monocyte volume nor of using a transducer module having an interrogation zone, an illumination source, and a light sensor to detect cells from the interrogation zone or of hydrodynamic focusing( so the instantly claimed structure) or of utilizing monocyte volume standard deviation comparisons.
	HAN et al. however is used to remedy this. HAN et al. teach of automated systems and methods for predicting an acute leukemia sub-type of an individual diagnosed with acute leukemia based on a biological sample obtained from blood of the individual. Exemplary techniques involve correlating aspects of direct current (DC) impedance, radiofrequency (RF) conductivity, and/or light measurement data obtained from the biological sample with an acute leukemic sub-type of the individual(abstract). More specifically, HAN et al. teach of performing the measuring with an electrode assembly (first module) (paragraph 0014, 0016, 0023, 0064-0066), and of a detector to count white blood cells (second module) (paragraph 0053) and of the analysis device using various fluidic mechanisms and techniques can be employed for hydrodynamic focusing of the sample aliquot within flow cell 330(paragraph 0057). HAN et al. specifically teach of using a transducer module and an analysis system (paragraph 0055). HAN et al. more specifically teach of the transducer module performing light transmission and light scatter measurements of cells from WBS passing through (paragraph 0056-0058). HAN et al. even further teach of a cell interrogation zone, and an optical element which illuminates cells flowing therein (paragraph 0068) and a light sensor (paragraphs 0014 & 0018-0019). 
HAN et al. further teach of measuring monocyte volume to make the calculations (paragraphs 0023-0024) and of transmitting (paragraph 0006, 0008, 0064, 0078, 0081). Further, HAN et al. teach of the computer system being programmed to determine physiological status based on comparisons to standard deviation (paragraphs 0023-0040). It would have been obvious to one of ordinary skill in the art to measure monocyte volume and use electrodes and hydrodynamic focusing techniques/devices due to the need in the art for better methods of diagnosis and measurement of disease states and the advantages using a combination of studying morphological parameter flow(hydrodynamic) parameters would offer to the affect for making an accurate and timely diagnosis (HAN, paragraphs 0004, 0006, & 0007). HAN et al. also teach of altering the reporting the results to an end user and altering treatment based on results (paragraphs 0099-0100) and of reviewing results(paragraph 0004, 0099). Further- it would have been obvious to one of ordinary skill in the art to detect monocyte volume as is done in HAN instead of just measuring monocytes as is done in GARRETT in order to get a more accurate monocyte measurement to aid in accuracy as is shown in HAN by detecting monocyte volume are various light scatter parameters (HAN, paragraph 0023). From the teachings of GARRETT and HAN in combination, it would have been obvious to one of ordinary skill in the art to program and device to function as instantly claimed in the independent claims to detect sepsis.
With respect to Claims 2-7 & 12-15, GARRETT et al. teach of determining  predictive biomarker microarray panels with a 95% confidence interval, and of giving multiple different 95% confidence intervals, meaning there are a few different sets of cutoff values(cutoff values being at each end of the interval), and of determining sepsis with threshold values(paragraphs 0536, 0686, 0757, 0759, 0763 and 0765). GARRETT et al. further teach of discriminating value when they fall outside the confidence interval levels (cutoff values)(paragraph 0542 , 0627, 0611, 0601, 0521).  GARRETT et al. further teaches of predictive value sets (including more than three cutoff value) for a 1) a septic free state, 2) that onset of sepsis is likely, and 3) that onset of sepsis is not likely (paragraphs 0152 & 0154). HAN et al. also teach of adjusting the cell counting parameters (paragraph 0054). Though GARRETT and HAN et al. do not teach specifically of the claimed cutoff numbers for claims 3-6, from the teachings of GARRETT and HAN it would have been obvious to one of ordinary skill in the art to adjust the parameters based on intended result, and the preferred confidence interval used, and the populations under study.
	With respect to Claim 8-9, HAN et al. teach of altering the reporting and treatment based on the results (paragraphs 0099-0100). GARRETT also teach of altering/reporting treatment and of a decision rule/alert (paragraph 0354-0355).
	With respect to Claim 10, HAN et al. teach of an optical element having a cell interrogation zone, a flow path configured to deliver a hydrodynamically focused stream of the biological sample toward the cell interrogation zone, an electrode assembly configured to measure direct current (DC) impedance and radiofrequency (RF) conductivity of cells of the biological sample passing individually through the cell interrogation zone, a light source oriented to direct a light beam along a beam axis to irradiate the cells(paragraph 0014).
	
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant has overcome the prior 101 and 112 rejections due to the instantly made amendments and arguments.
However- after further review- the amendments are not found to overcome the prior art rejection of record. Specifically- for the independent claim, there is still a strong case that the claimed invention is obvious from the prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that GARRETT does not teach of determining sepsis status from comparing standard deviations. This is true. However- the combination of GARRET and HAN- as expanded upon above teach of the obviousness of this. Though HAN does not teach of specifically being concerned with sepsis status- HAN does in fact teach of all of the device parts claimed, and comparisons to standard deviations and programmed for different disease analysis to make doing the same thing obvious to one of ordinary skill in the art.
Applicant more specifically argues that evaluation of sepsis status based on comparing a standard deviation of monocyte volume to a first cutoff value, second cutoff value and third cutoff value is not present in one single reference. With respect to this- the examiner would like to point out, that these cutoff values in the independent claims and claimed at a level of generality, that the prior art makes these cutoff values obvious (since GARRETT et al. actually do teach of things that can be considered cutoff values as shown above). As far as measuring specifically monocyte volume goes- GARRETT et al. teach of measuring monocytes for sepsis indication, just not monocyte volume. So if one is already measuring monocytes, and making calculations based off of then, it is obvious to one to measure monocytes a slightly different way (monocyte volume) and to perform slight different calculations(mental process).
Further, applicant argues that about the sections of HAN cited(paragraph 0354-0355). This was a typo and it was meant that- GARRETT teach of altering/reporting treatment and of a decision rule/alert (paragraph 0354-0355).
Applicant also argues about the specific cutoff values recited in Claims 3-6 and 13-15. However, the examiner would like to point out that since these values do not seem essential to the claimed device and method- they are not recited in the independent claims. Therefore- they must be just a choice and obvious to adjust dependent on the population under study as the examiner has suggested. If this is not the case- they should be amended into the independent claims.
All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797